LEHMAN, J.
The plaintiff alleges the making of a lease wherein it was provided:
“That this plaintiff has deposited on the said 4th day of January, 1912, the sum of seven hundred (700) dollars as security for the faithful performance of all the covenants and conditions contained in the said lease on his part to be performed, which amount, together with interest at the rate of three (3) per cent, per annum, said defendant herein promised to return to the plaintiff at the expiration of the said lease, and which said sum of seven hundred (700) dollars this plaintiff did so pay over to the said defendant.”
The plaintiff further alleges that the lease was terminated by summary proceedings brought for the nonpayment of one month’s rent, and he brings this action to recover the amount of the deposit less the one.month’s rent.
At the trial, the trial justice dismissed the complaint, because the plaintiff failed to allege compliance with the covenants and conditions of the lease. It seems to me that this dismissal of the complaint, was clearly erroneous. The complaint alleges a deposit as “security,” and the defendant has no right to withhold the sum deposited, after the lease has been terminated, unless he proves damages to the amount of the security. The plaintiff obviously cannot prove, even if he had alleged, that he complied with the covenants and conditions of the lease, because concededly the plaintiff has not paid the rent. If we hold that the plaintiff is required to allege and prove compliance with the terms of the lease, the effect of such a decision would be to prevent the plaintiff from recovering if he has breached the lease in any respect, thus in effect making a deposit given only as security liquidated damages.
*355Judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.
SEABURY, J., concurs.